UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q/A Amendment No. 1 xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53685 INTELIMAX MEDIA INC. (Exact name of registrant as specified in its charter) British Columbia None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2320 – 555 West Hastings Street, Vancouver, British Columbia V6B 4N4 (604) 742-1111 (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-5 (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated fileroNon-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNo o APPLICABLE ONLY TO CORPORATE ISSURS: As of November 12, 2010, the registrant’s outstanding common stock consisted of 28,897,067 shares. EXPLANATORY NOTE Our company is filing this Form 10-Q/A for the period ended September 30, 2010 to include a revision to the cover page of the Form 10-Q to indicate that our company is not a “Shell Company” and was not a “Shell Company” at the date of filing the Form 10-Q.The above described changes had no affect on the Company’s financial position or results of operations. This amended report does not reflect events occurring after the filing of the Form10-Q on November 18, 2010, nor does it modify or update those disclosures presented therein, except with regard to the modifications described in this Explanatory Note. Item 6. Exhibits Exhibit No. Description (i) Articles of Incorporation Articles of Incorporation for Intelimax Media Inc. (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Amalgamation Application Filed with the British Columbia Registrar of Companies on May 28, 2009 (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Instruments defining the rights of security holders, including indentures Instrument defining the rights of holders – form of share certificate (incorporated by reference to our Current Report on Form 8-K filed on May 29, 2009). Material Contracts 2009 Stock Compensation Plan (incorporated by reference to our Current Report on Form S-8 filed on December 11, 2009). 2009 Stock Option Plan (incorporated by reference to our Current Report on Form S-8 filed on December 11, 2009). Rule 13a-14(a)/15d-14(a) Certifications 31.1* Section 302 Certification under Sarbanes-Oxley Act of 2002 of Glenn Little (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer). Section 1350 Certifications 32.1* Section 906 Certification under Sarbanes-Oxley Act of 2002 of Glenn Little (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer). *filed herewith. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Intelimax Media Inc. (Registrant) /s/ Glenn Little Date: March 1, 2011 Glenn Little President, Chief Executive Officer, Chief Financial Officer, Secretary and Director (Principle Executive Officer, Principle Financial Officer and Principal Accounting Officer)
